Citation Nr: 9925592	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  90-50 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
disability.

2.  Entitlement to a compensable evaluation for residuals, 
distal left fibula fracture.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied a compensable evaluation 
for residuals of a left fibula fracture and denied service 
connection for a left knee disability.  In May 1994, the 
Board confirmed the denial of the issues on appeal and the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).

The Court, in a Memorandum Decision dated in December 1996, 
vacated and remanded the May 1994 Board decision.  
Thereafter, the Board remanded the case to the RO in November 
1997 for further development.  The RO, having complied with 
the instructions on remand, returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By unappealed decision dated August 1968, the RO denied 
the veteran's claim of entitlement to service connection for 
a left knee disability.

3.  The evidence associated with the claims file subsequent 
to the August 1968 decision bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

4.  There is no competent medical evidence linking the 
veteran's left knee disability with his period of active 
service.

5.  The veteran's residuals, distal left fibula fracture, are 
productive of slight impairment.


CONCLUSIONS OF LAW

1.  The RO's August 1968 decision denying entitlement to 
service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the August 1968 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a left knee disability have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for a 10 percent evaluation for residuals, 
distal left fibula fracture, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5262 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Knee Disability

The veteran's claim of entitlement to service connection for 
a left knee disability was previously considered and denied 
by the RO in an August 1968 rating decision.  The veteran was 
notified of the decision and provided with his appellate 
rights that same month, but he did not appeal the decision.  
Subsequent rating decisions have confirmed and continued this 
denial.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's August 
1968 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's August 1968 denial included the veteran's service 
medical records, February 1968 VA Hospital records, and a 
March 1968 VA examination.  The RO determined that this 
evidence did not warrant a grant of service connection for a 
left knee disability as the service medical records revealed 
no left knee injury, the VA Hospital records showed treatment 
only for the fractured fibula, and the VA examination showed 
a normal left knee.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's August 1968 
denial consists of 1975 through 1993 VA medical records, a 
November 1989 VA examination, an April 1990 RO hearing 
transcript, May 1990 and August 1991 letters from Mary Ann 
Hoffmann, M.D., 1989 to 1991 medical records from John D. 
Martinez, M.D., September 1991 Social Security records, 1990 
and 1991 records of Dr. Hoffmann, and an April 1998 VA 
examination.

The Board finds that the evidence presented subsequent to the 
RO's August 1968 denial is new and material in that it does 
suggest that the veteran has some level of current left knee 
disability.  In July 1988, Dr. Hoffmann found that the 
veteran had an apparent ligament sprain and an x-ray 
performed in May 1990 showed squaring off of the distal femur 
and early osteoarthritis and calcification in the medial 
compartment ligament.  VA outpatient records include an MRI 
in July 1992 which made findings including a tear of the 
posterior horn of the medial meniscus.  Finally, during the 
VA examination in April 1998, x-rays of the left knee showed 
minimal and early degenerative changes on the medial femoral 
condyle and the intercondylar eminence, and calcification 
along the medial femoral condyle.   Therefore, as the Board 
has determined that new and material evidence has been 
submitted, it will proceed to determine whether the claim as 
reopened is well grounded.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

The veteran has provided testimony at an April 1990 RO 
hearing that he injured his knee in service at the same time 
that he fractured his fibula.  He has also presented to the 
VA examiners and his private physicians with complaints of 
continuing left knee symptomatology and pain since the in-
service injury.  However, even were the Board to accept the 
veteran's testimony regarding his in-service injury as 
credible, there is no competent medical evidence linking the 
current left knee disability with his period of active 
service.

No medical professional has related the veteran's current 
left knee disability with an in-service injury.  On the 
contrary, the VA medical records indicate extensive treatment 
for Reiter's Syndrome and ankylosing spondylosis.  The 
medical records of Dr. Martinez and Dr. Hoffmann also refer 
almost exclusively to the veteran's Reiter's Syndrome and 
ankylosing spondylosis.  The veteran often made complaints of 
joint pain to these physicians; however, they related the 
veteran's symptoms to the aforementioned diagnoses.  A Social 
Security decision of September 1991 determined the veteran to 
be disabled due to multiple joint pain caused by Reiter's 
Syndrome and ankylosing spondylosis.  Notably, the most 
recent VA examiner concluded that he could not diagnose a 
specific left knee disorder and that he could not relate any 
left knee disability to the veteran's in-service injury.  
Finally, the Board cannot rely on the veteran's testimony 
regarding the etiology of his left knee disability as 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  
Therefore, the Board concludes that the veteran has not 
presented a well-grounded claim for service connection.

The Board recognizes that the Court directed it to consider 
the application of 38 C.F.R. § 3.303(b) (1998) in the 
determination of the veteran's claim.  A veteran may 
establish a well-grounded claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and that that same condition 
currently exists.  This evidence must be medical unless the 
condition at issue is of a type for which case law considers 
lay observation sufficient.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Board finds that the record does not support a finding of 
chronicity or continuity of the veteran's left knee 
disability.  Importantly, there is no evidence of an in-
service chronic knee disability and the current existence of 
the same chronic knee disability.  Due to the nature of the 
disability, the Board finds that only medical evidence would 
be sufficient to identify such a left knee disability.  See 
Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Moreover, the 
evidence of record does not show continuity of symptomatology 
following service and there is no competent evidence relating 
the current knee disability to any such symptomatology.  
Accordingly, the benefit sought on appeal must be denied.


II.  Left Fibula Fracture

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  The VA must consider whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).

The record shows that the RO granted service connection for a 
left fibula fracture in an August 1968 rating decision and 
assigned a noncompensable evaluation.  Subsequent rating 
decisions have confirmed and continued this evaluation.  The 
veteran's fracture of the left fibula has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).  Under the rating 
schedule, impairment of the fibula is rated at 10 percent if 
it causes slight disability of the knee or ankle.  For an 
increased rating to 20 percent, there must be moderate 
disability of the knee or ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).

The Court has directed the Board to determine whether the 
veteran's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing, and weightbearing.  
See 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  The Board finds that the evidence 
supports an evaluation of 10 percent for residuals of a left 
fibula fracture in that the veteran suffers slight disability 
of the left ankle.  In so finding, the Board has taken into 
consideration the factors delineated in 38 C.F.R. §§ 4.40, 
4.45 (1998), as well as the veteran's limited range of motion 
and complaints of chronic pain.  Moreover, the rating 
schedule contemplates that painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (1998).  In this case, 10 percent is the minimum 
rating available pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1998).

The Board recognizes that the evidence of record contains 
little objective evidence regarding the manifestations of the 
veteran's left fibula fracture.  In particular, the VA 
examination in November 1989 found mild tenderness over the 
lateral ankle and the April 1998 VA examination found limited 
dorsiflexion of the ankle.  The Board further concedes that 
the veteran suffers from nonservice-connected disabilities 
which may also contribute to his pain and discomfort.  
However, the veteran testified at an April 1990 RO hearing 
that he had difficulty standing and walking on hard surfaces, 
and that the ankle became painful, tender, and swollen.  
Moreover, the left ankle pain had impaired his ability to 
work as a carpenter.  The veteran consistently presented to 
VA examiners and private physicians with similar complaints.

Insomuch as the Board finds the veteran to be credible, the 
Board concludes that the residuals of the left fibula 
fracture have caused functional impairment due to pain and 
interference with locomotion, standing, and weightbearing.  
Therefore, resolving all reasonable doubt in favor of the 
veteran, the evidence supports a grant of the next higher 
evaluation.  See 38 C.F.R. § 4.3 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that his residuals 
of a left fibula fracture have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disability is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for residuals, distal 
left fibula fracture, is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

